  Case 6:21-cv-01241-CEM-DCI Document 1 Filed 08/02/21 Page 1 of 9 PageID 1




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

DARRIN MACK,

         Plaintiff,
                                                                      CASE NO.:
vs.

COLLIS ROOFING, INC.,

      Defendant.
_____________________________________/
                                            COMPLAINT

      1. Plaintiff DARRIN MACK (“Plaintiff”), by and through undersigned counsel, brings this

         action against Defendant, COLLIS ROOFING, INC. (“Defendant”), on the basis of

         workplace discrimination pursuant to Title VII of the Civil Rights Act of 1964 (“Title

         VII”), and the Florida Civil Rights Act of 1992 (“FCRA”). In support thereof, Plaintiff

         alleges as follows:

                                   JURISDICTION AND VENUE

      2. During all material times, Plaintiff has been an individual above the age of eighteen, a

         resident of Orange County, Florida, and is otherwise sui juris.

      3. During all material times, Defendant conducted business within the State of Florida, and

         within Orange County, Florida.

      4. This action arises out of Title VII such that this court has federal question jurisdiction over

         this action under 28 U.S.C. §1331.

      5. This Court has personal jurisdiction over the Parties.




                                                    1
Case 6:21-cv-01241-CEM-DCI Document 1 Filed 08/02/21 Page 2 of 9 PageID 2




                        ADMINISTRATIVE PREREQUISITES

 6. All conditions precedent to bringing this action have occurred.

 7. Plaintiff filed a Charge of Discrimination with the United States Equal Employment

    Opportunity Commission (“EEOC”) within three hundred (300) days of the commission

    of the adverse employment practices as alleged in this Complaint.

 8. Plaintiff received a Notice of a Right to Sue from the EEOC and this Complaint has been

    filed within ninety (90) days of the date of receipt of the Notice of Right to Sue letter.

                              GENERAL ALLEGATIONS

 9. Defendant has been engaged in an industry affecting commerce and as an “employer” as

    that term is defined in 42 U.S.C. §2000e(b) and the FCRA.

 10. Defendant has had at least fifteen (15) employees for each working day in at least twenty

    (20) calendar weeks at all times material to this Complaint.

 11. At all times material to this Complaint, Defendant was an employer as that term is defined

    within Title VII and the FCRA.

 12. At all times material to this Complaint, Plaintiff was an employee as that term is defined

    within Title VII and the FCRA.

 13. Plaintiff is a Black, African American male.

 14. Plaintiff was hired by Defendant in approximately 2001 to perform duties as laborer.

 15. As a black, African American employee working for the Defendant, Plaintiff did not

    receive the same type of benefits white or Latino employees received.

 16. For example, although Plaintiff had been working for Defendant for more than nineteen

    (19) years, Plaintiff was not provided with vacation pay, sick pay, or paid time off as was

    provided to the Defendant’s white or Latino employees.



                                              2
Case 6:21-cv-01241-CEM-DCI Document 1 Filed 08/02/21 Page 3 of 9 PageID 3




 17. Additionally, Plaintiff was paid less per hour than Defendant’s white and Latino employees

    despite having much more seniority.

 18. Plaintiff did not receive the same benefits of employment or earn as much Defendant’s

    white or Latino employees due only to Plaintiff’s race.

 19. On December 24, 2019, Plaintiff complained to Defendant about his pay and benefits and

    stated that he believed he was being treated differently due to his race. In response, the

    Defendant terminated Plaintiff’s employment on or about December 30, 2019 without

    providing any legitimate explanation for firing his after nineteen (19) years of employment.

 20. Defendant terminated Plaintiff’s employment due Plaintiff’s race, color, and in retaliation

    for complaining about Defendant’s discriminatory treatment.

 21. As a result of the Defendant's unlawful conduct, Plaintiff has been compelled to retain the

    undersigned counsel who has incurred fees and costs.

                                          COUNT I

        VIOLATION OF TITLE VII – RACE / COLOR DISCRIMINATION

 22. Plaintiff re-alleges and incorporates by reference the allegations contained in Paragraphs

    1-21 above as if fully set forth herein.

 23. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000(c)-2(a), et

    seq. prohibits an employer from making employment decisions, or from taking any

    personnel action, affecting the terms, conditions and privileges of one's employment, based

    upon racial/color classifications, considerations or race/color based reasons.

 24. Defendant’s pretextual termination of Plaintiff’s employment constituted an adverse

    employment action under Title VII in that it altered the Plaintiff’s compensation, terms,




                                               3
  Case 6:21-cv-01241-CEM-DCI Document 1 Filed 08/02/21 Page 4 of 9 PageID 4




       conditions, or privileges of his employment and/or otherwise deprived him of employment

       opportunities or adversely affected his status as an employee.

   25. While Plaintiff was terminated or otherwise suffered adverse employment actions due to

       Defendant’s discriminatory practice of terminating his employment due to hi race / color,

       other employees who were not in the Plaintiff’s protected class were retained or did not

       suffer the same adverse action.

   26. Defendant treated its non-black employees more favorably than Plaintiff, in that those

       employees received lesser or no discipline for the same alleged workplace violations that

       Defendant maintains Plaintiff violated.

   27. The discharge of the Plaintiff from his employment was motivated on the basis of

       race/color, and/or race/color based factors, in that those similarly situated employees

       outside of the protected class, were not subject to the same unlawful actions.

   28. Defendant deliberately and intentionally discriminated against the Plaintiff as to the terms

       or conditions of his employment because of his race / color.

   29. As a direct and proximate result of the wrongful acts of the Defendant, Plaintiff has suffered

       damages and will continue to suffer damages from the loss of past and present wages, loss

       of self-esteem, emotional harm, psychological distress humiliation, loss of enjoyment of

       life, embarrassment, and inconvenience and as the direct and proximate result of the

       Defendant's unlawful actions.

       WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment against

the Defendant, and award Plaintiff damages for lost wages and benefits, back pay, front pay (or

reinstatement), damages for humiliation, loss of capacity to enjoy life, mental and emotional

distress, physical discomfort, compensatory damages, punitive damages, interest -- including pre-



                                                 4
  Case 6:21-cv-01241-CEM-DCI Document 1 Filed 08/02/21 Page 5 of 9 PageID 5




judgment interest on lost wages, costs and attorney’s fees, and such other relief as this Court deems

appropriate.

                                            COUNT II

           VIOLATION OF THE FCRA – RACE / COLOR DISCRIMINATION

   30. Plaintiff re-alleges and incorporates by reference the allegations contained in Paragraphs

       1-21 above as if fully set forth herein.

   31. The FCRA prohibits an employer from making employment decisions, or from taking any

       personnel action, affecting the terms, conditions and privileges of one's employment, based

       upon racial/color classifications, considerations or race/color based reasons.

   32. Defendant’s pretextual termination of Plaintiff’s employment constituted an adverse

       employment action under the FCRA in that it altered the Plaintiff’s compensation, terms,

       conditions, or privileges of his employment and/or otherwise deprived him of employment

       opportunities or adversely affected his status as an employee.

   33. While Plaintiff was terminated or otherwise suffered adverse employment actions due to

       Defendant’s discriminatory practice of terminating his employment due to his race / color,

       other employees who were not in the Plaintiff’s protected class were retained or did not

       suffer the same adverse action.

   34. Defendant treated its non-black employees more favorably than Plaintiff, in that those

       employees received lesser or no discipline for the same alleged workplace violations that

       Defendant maintains Plaintiff violated.

   35. The discharge of the Plaintiff from his employment was motivated on the basis of

       race/color, and/or race/color based factors, in that those similarly situated employees

       outside of the protected class, were not subject to the same unlawful actions.



                                                  5
  Case 6:21-cv-01241-CEM-DCI Document 1 Filed 08/02/21 Page 6 of 9 PageID 6




   36. Defendant deliberately and intentionally discriminated against the Plaintiff as to the terms

       or conditions of his employment because of his race / color.

   37. As a direct and proximate result of the wrongful acts of the Defendant, Plaintiff has suffered

       damages and will continue to suffer damages from the loss of past and present wages, loss

       of self-esteem, emotional harm, psychological distress humiliation, loss of enjoyment of

       life, embarrassment, and inconvenience and as the direct and proximate result of the

       Defendant's unlawful actions.

       WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment against

the Defendant, and award Plaintiff damages for lost wages and benefits, back pay, front pay (or

reinstatement), damages for humiliation, loss of capacity to enjoy life, mental and emotional

distress, physical discomfort, compensatory damages, punitive damages, interest -- including pre-

judgment interest on lost wages, costs and attorney’s fees, and such other relief as this Court deems

appropriate.

                                            COUNT III

                      RETALIATION IN VIOLATION OF TITLE VII

   38. Plaintiff re-alleges and incorporates by reference the allegations contained in Paragraphs

       1-21 above as if fully set forth herein.

   39. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000(e)-2(a), et

       seq., prohibits an employer from making employment decisions, or from taking any

       personnel action, affecting the terms, conditions and privileges of one's employment, based

       upon race/color based reasons.

   40. An employee's opposition to an employer's practice, based on the employee's reasonable

       belief that the employer has engaged in an unlawful employment practice, suffices to show



                                                  6
  Case 6:21-cv-01241-CEM-DCI Document 1 Filed 08/02/21 Page 7 of 9 PageID 7




       that the employee engaged in protected activity for purposes of Title VII retaliation claim.

       42 U.S.C.A. § 2000e-5.

   41. An employee's opposition to an employer's discriminatory practices will support claim for

       retaliation under Title VII. Id.

   42. Plaintiff complained to Defendant about its unlawful and discriminatory treatment towards

       him.

   43. In response to Plaintiff exercising protected activity under Title VII, Plaintiff was retaliated

       against and unlawfully terminated by the Defendant.

   44. The Defendant treated other employees who did not complaint about Defendant’s

       discriminatory activities more favorably than the Plaintiff.

   45. Defendant deliberately and intentionally retaliated against the Plaintiff as to the terms or

       conditions of his employment due to Plaintiff engaging in protected activity under Title

       VII.

   46. As a direct and proximate result of the wrongful acts of the Defendant, Plaintiff has suffered

       damages and will continue to suffer damages from the loss of past and present wages, loss

       of self-esteem, emotional harm, psychological distress humiliation, loss of enjoyment of

       life, embarrassment, and inconvenience.

       WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment against

the Defendant, and award Plaintiff damages for lost wages and benefits, back pay, front pay (or

reinstatement), damages for humiliation, loss of capacity to enjoy life, mental and emotional

distress, physical discomfort, compensatory damages, interest -- including pre-judgment interest

on lost wages, costs and attorney’s fees, and such other relief as this Court deems appropriate.




                                                  7
Case 6:21-cv-01241-CEM-DCI Document 1 Filed 08/02/21 Page 8 of 9 PageID 8




                                         COUNT IV

 RETALIATION VIOLATION OF FLORIDA CIVIL RIGHTS ACT – NATIONAL
                   ORIGIN DISCRIMINATION


 47. Plaintiff re-alleges and incorporates by reference the allegations contained in Paragraphs

    1-21 above as if fully set forth herein.

 48. The FCRA prohibits an employer from making employment decisions, or from taking any

    personnel action, affecting the terms, conditions and privileges of one's employment, based

    upon national origin classifications, considerations or national origin based reasons.

 49. An employee's opposition to an employer's practice, based on the employee's reasonable

    belief that the employer has engaged in an unlawful employment practice, suffices to show

    that the employee engaged in protected activity for purposes of an FCRA retaliation claim.

 50. An employee's opposition to an employer's discriminatory practices will support claim for

    retaliation under the FCRA

 51. Plaintiff complained to Defendant about its unlawful and discriminatory treatment towards

    him.

 52. In response to Plaintiff exercising protected activity under the FCRA, Plaintiff was

    retaliated against and unlawfully terminated by the Defendant.

 53. The Defendant treated other employees who did not complaint about Defendant’s

    discriminatory activities more favorably than the Plaintiff.




                                               8
  Case 6:21-cv-01241-CEM-DCI Document 1 Filed 08/02/21 Page 9 of 9 PageID 9




    54. Defendant deliberately and intentionally retaliated against the Plaintiff as to the terms or

        conditions of his employment due to Plaintiff engaging in protected activity under the

        FCRA.

    55. As a direct and proximate result of the wrongful acts of the Defendant, Plaintiff has suffered

        damages and will continue to suffer damages from the loss of past and present wages, loss

        of self-esteem, emotional harm, psychological distress humiliation, loss of enjoyment of

        life, embarrassment, and inconvenience.

        WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment against

the Defendant, and award Plaintiff damages for lost wages and benefits, back pay, front pay (or

reinstatement), damages for humiliation, loss of capacity to enjoy life, mental and emotional

distress, physical discomfort, compensatory damages, interest -- including pre-judgment interest

on lost wages, costs and attorney’s fees, and such other relief as this Court deems appropriate.

                                            JURY DEMAND

Plaintiff demands trial by jury of all issues so triable.



Dated: August 2, 2021                                         Respectfully submitted,

                                                              s/Jonathan S. Minick
                                                              Jonathan S. Minick, Esq.
                                                              FBN: 88743
                                                              E-mail: jminick@jsmlawpa.com
                                                              Jonathan S. Minick, P.A.
                                                              169 E. Flagler Street, Suite 1600
                                                              Miami, Florida 33131
                                                              Phone: (786) 441-8909
                                                              Facsimile: (786) 523-0610
                                                              Counsel for Plaintiff




                                                   9
